Citation Nr: 1647266	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Terry Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania. 

The Veteran appeared at an October 2011 hearing before a local hearing officer at the RO and at a September 2014 videoconference hearing at the RO before the undersigned Acting Veterans Law Judge, who presided over the hearing in Washington, DC.  Transcripts of both hearings are of record.

The Board remanded this case for further development in December 2014.  The case has now been returned for appellate review. 

The Board observes that the issues of entitlement to a rating in excess of 10 percent for G6 PD deficiency/blood disorder and entitlement to service connection for left knee disorder, migraine headaches and dental disorder were addressed in a November 2014 statement of the case.  In January 2015, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, and requested a Board hearing at the local RO.  To date, this hearing has not been scheduled.  Thus, these issues will be addressed in another, later Board decision, if necessary, after the Veteran has been afforded her requested hearing.  


FINDINGS OF FACT

1.  A right knee disorder did not clearly and unmistakably pre-exist service. 

2.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted and a right knee disorder did not pre-exist the Veteran's entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2015).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1111, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran is seeking service connection for a right knee disorder.  She reports that her right knee pain began in service and has continued to the present.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's arthritis is a chronic disease enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may be established by showing a continuity of symptomatology.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service entrance examination dated in May 1981 showed that the Veteran's lower extremities were clinical evaluated as normal.  The examination was completely silent with respect to any pre-existing chronic right knee disorder.  In her contemporaneous medical history, the Veteran expressly denied a trick or locked knee.  She also denied any prior hospitalizations or operations.  However, a November 1981 service clinical record noted that the Veteran had undergone a right knee arthroscopy and an assessment of traumatic arthritis by history was given.  Nevertheless, a contemporaneous x-ray report documented normal range of motion and no abnormalities were observed on x-ray.  

Subsequently, clinical records showed that in June 1985, the Veteran fell on the track and suffered a right knee abrasion.  An x-ray was normal.  In July 1986, the Veteran again presented with right knee pain.  She denied any history of injury.  The assessment was superficial varicosities, right knee.  In August 1987, she was seen again for painful varicosities and reported a popping right patella.  The following month, the Veteran had an ultrasound of the right knee, but there was no pathological finding.  The records show that the Veteran underwent surgery that year to remove varicose veins.  Subsequently, a September 1988 periodic service examination showed that the Veteran's lower extremities were clinically evaluated as normal.  However, in December 1988, the Veteran presented again with aching right knee pain and giving away for six months.  The assessment was questionable meniscus tear.  She was referred to orthopedics and an assessment of patella-femoral syndrome was given.  Again, an x-ray in February 1989 was normal.  Remaining service treatment records are silent with respect to any further injuries, complaints or diagnoses pertaining to the right knee.  

According to the record, the first post service medical evidence of a right knee disorder is a January 2006 private treatment record, almost 15 years after the Veteran's discharge from active service.  At that time, the Veteran reported that she had both knees injected due to pain and that she had osteoarthritis of both knees.  Unfortunately, although the RO has obtained all identified treatment records, there are no prior clinical records pertaining to the right knee of record. 

Subsequent private treatment records document continuing treatment for right knee pain and show that the Veteran underwent right knee scope, chondroplasty, partial medial meniscectomy and lateral retinacular release in August 2009.      

The first post service evidence that the Veteran had a right knee disorder related to service was when the Veteran filed her current claim in December 2009.  At that time, she indicated that treatment for her knee began in January 2005.  In support of her claim, the Veteran submitted lay statements from her mother, a co-worker and a friend.  The Veteran's mother described the Veteran's numerous disorders and indicated that the Veteran had been chronically ill for the past 20 years, undergoing numerous surgeries.  She reported that the Veteran had ostearthritis in her knees and undergoes draining and steroid injections just to ease her walking.  The co-worker and friend indicated that they had known the Veteran for the past six and seven years, respectively, and described witnessing the Veteran's right knee pain, swelling and functional limitations.  

The Veteran was afforded a VA examination in December 2010.  The claims file was reviewed.  The examiner noted that service treatment records showed that in November 1981, the Veteran reported a history of traumatic bursitis and arthritis of the knee and an arthroscopy prior to service.  However, x-rays of the knee were normal.  The ultrasound was normal in 1987.  There was surgery in November 1987 to remove segments of the varicose vein within the posterior right knee.  In 1989, the Veteran reported that she had knee trouble since her track days; but again, x-rays were negative.  The Veteran was treated for patellofemoral syndrome in 1989; however there is no documentation that the right knee was aggravated above pre-service level.  Private medical records submitted document that she had partial meniscectomy and chondroplasty done in August 2009 from chronic patellofemoral arthritis of the right knee and offered a neoprene sleeve.

After examining the Veteran, the examiner diagnosed traumatic bursitis/arthritis right knee, 1981, arthroscopy surgery.  Per the Veteran, this was a pre-military condition.  However, military entrance x-ray and examination found a normal right knee.  No evidence of arthritis found on entrance x-ray.  The examiner also diagnosed patellofemoral syndrome, right knee, 1989; osteoarthritis, right knee; and chondroplasty and partial meniscal tear repair right knee, August 2009.  

The examiner indicated that the Veteran's pre-military bursitis and arthritic right knee were not found at time of entry to military.  Further, the examiner opined that it is not likely that a right knee meniscal repair or arthritis found 21-29 years subsequent to entry in military service is related to military service.  The examiner continued that it is not likely that the Veteran's current condition is an aggravation of pre-military bursitis or arthritic right knee since these conditions were not found at entrance to military service.  Her complaints of right knee pain (patellofemoral syndrome) in service would not likely be related to the development of a right knee meniscal repair or arthritis some 20 years later.  Her current right knee arthritis and meniscal repair is not likely an aggravation of right knee pain present in service.  

At the Board hearing, the Veteran testified that while in service, she ran track and coached cheerleading.  She also reported that she did not have any problems with her right knee prior to active service.  She provided that she bumped her knee one day during cheerleading practice.  She also reported that her knee started swelling up a lot more when she started running track.  She indicated that the pain got so bad that she had to stop running track and eventually stopped cheerleading, too.  She also stated that she had an orthoscope and arthrogram done.  She had her knee drained, was given a brace and received anti-inflammatory medications.  She further testified that after service, she sought treatment for her right knee as her job required her to walk up lots of steps and her knee started swelling.  

In its prior December 2014 remand, the Board found that the December 2010 VA examination was inadequate as the examiner failed to provide a rationale for his opinions.  Thus, the case was remanded for another examination as well as to obtain additional VA treatment records and Social Security Administration (SSA) disability records.

SSA records and additional VA treatment records continue to document right knee pain; however, these records do not provide any sort of etiological opinion. 

The Veteran was afforded another VA examination in February 2016.  The electronic record was reviewed.  The examiner diagnosed right knee meniscal tear, 2009; right knee joint ostearthritis, 2010; patellofemoral pain syndrome, 1988, resolved; status post arthroscopy 2007, 2008, 2010.  The Veteran stated that she cannot recall any specific injury that occurred to her right knee while on active duty.  She did remember her right knee did begin hurting while she served on active duty.  She also provided that she did have an arthrogram on her right knee while in the service.  After she left active duty in 1991, she stated her pain increased beginning in 1993.  By 2007, she sought treatment from the orthopedic surgeon and she underwent two arthroscopies in 2007 and 2008.  In 2008, the surgeon felt she had chondrosis in the right knee.  In 2009, an MRI showed a meniscus tear and she sought a second opinion from a different orthopedic surgeon and she underwent arthroscopy for meniscectomy.  She continued to receive treatment for her daily right knee pain.  

The examination report stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service even, injury or illness.   The examiner rationalized that the Veteran served on active duty in the Air Force from 1981-1991.  She was evaluated and treated for varicosities posterior to the right knee and that is clearly documented in her service treatment records,  On November 10, 1981, there is a notation that the Veteran stated in history that she underwent an arthroscopy to the right knee and mentioned that she had an "arthritic knee ".  There was an x-ray performed in November 1981 that had traumatic arthritis written on the history; however the x-ray results were normal.  Also reviewing the Veteran's entrance examination performed in May 1981, there is nothing mentioned about an arthroscopy in the history.  The examiner did not note any surgical scars about the right knee that would support a prior arthroscopy and the medical examiner found a normal right knee exam.  The Veteran on examination today denied ever having a surgical procedure performed on her right knee prior to active duty.  There is no evidence that supports a right knee disorder that clearly and unmistakably preexisted service and therefore there is no evidence that a pre-existing knee disorder was aggravated by service or had any condition that was increased in disability rather than due to the natural progress in the pre-existing condition.

The Board recognizes that the examination report indicated that the Veteran's right knee disorder pre-existed service.  However, based on the examiner's rationale, which clearly found that there was no right knee disorder that clearly and unmistakably pre-existed service, it appears that the examiner mistakenly included this opinion sentence when completing the Medical Opinion Disability Benefits Questionnaire form.  In light of the examiner's rationale as well as the other evidence of record, as discussed further below, the evidence does not support a finding that the Veteran's had a preexisting right knee disorder.

Moreover, the February 2016 examiner continued that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran served on active duty in the Air Force from 1981-1991.  She was evaluated and treated for varicosities posterior to the right knee and that is clearly documented in her service treatment records.  She underwent surgical removal of the varicosities, but this did not involve the right knee.  The examiner continued that the Veteran was evaluated in December 1988 for patellofemoral syndrome of the right knee.  Her examination showed full range of motion.  She was referred for physical therapy and by March 1989, she had met all goals and the patellofemoral syndrome had resolved.  There is no further evidence of any evaluation, diagnosis or treatment for any right knee disorder while on active duty.  Her VA medical records note that her first treatment for right knee condition was in 2007 and she underwent three subsequent total arthroscopies beginning in 2007.  The Veteran was found to have arthritis as well as a meniscal tear.  These findings occurred years after leaving active duty and are more consistent with normal physiologic aging and therefore in the examiner's opinion, the Veteran's right knee condition is from normal physiologic aging and not from any right knee disorder that had its onset in-service or otherwise related to service.

The Board notes that the VA examiner considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, although there appears to be a mistake as noted above, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, although there has been some indication that the Veteran had a pre-existing right knee disorder, the Board finds that the evidence of record does not show that the Veteran's right knee disorder clearly and unmistakable pre-existed service.  In this regard, the Veteran's May 1981 service examination prior to entrance showed that the Veteran's lower extremities were clinically evaluated as normal.  No abnormalities of the right knee were found.  In fact, a month after the Veteran's entrance into active service, a November 1981 x-ray of the right knee was normal, which supports the findings that the Veteran did not have a pre-existing disability of the right shoulder.  Importantly, the Veteran testified that she did not have a pre-existing right knee disorder.  Further, the May 2010 VA examiner clearly noted that the Veteran's knee was normal on entrance examination and x-rays were also normal.  Moreover, the February 2016 VA examiner's rationale stated that there was no evidence that supports a right knee disorder that clearly and unmistakably preexisted service.  As such, the Veteran is presumed sound with respect to any right knee disorder and the appropriate analysis is whether her current knee disability was incurred during active service.

Based on the medical evidence of record, the Board must find that, as there is no evidence of a chronic right knee disorder in service or for many years after service, service connection is not warranted.  Again, although there are incidents of knee pain in service, service treatment records are completely silent with respect to any findings of a chronic right knee disorder.  Importantly, the February 2016 VA examiner found that the Veteran's current right knee disorder was not related to service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  

Additionally, there is no evidence of arthritis within one year of discharge so the service incurrence of arthritis may not be presumed.  In this regard, the first post service medical evidence of chronic right knee disorder was in 2006, almost 15 years after discharge.  As such, there is no competent medical evidence of pertinent symptoms since service.  See Walker, cited above.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  Moreover, her mother, friend and co-worker are also competent to describe any symptoms that they have witnessed.  However, they are not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran as well as her mother, friend and co-worker is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Veteran's mother, friend and co-worker did not specifically report observing any right knee symptoms dating back to the Veteran's service and the Board finds that the Veteran's current assertions of pertinent symptoms during and since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although service treatment records document incidents of right knee pain, the records are silent with respect to any findings of chronic right knee disorder.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any symptoms for almost 15 years, which weighs against her statements that she had been experiencing such symptoms since her discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Importantly, in her December 2009 claim, she reported that she started seeking treatment in 2005, 14 years after her discharge from service.  In sum, the Veteran's current statements, made in connection with her pending claim for VA benefits, that she has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of any findings of a chronic knee disorder in service, the lack of medical evidence for many years after service, and the fact that she was silent with respect to any symptoms related to service until she filed her current claim in 2009 to be persuasive evidence against her claim.  Accordingly, while her contentions have been carefully considered, her statements are outweighed more the highly probative VA examination with opinion.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



ORDER

Service connection for a right knee disorder is denied.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


